Case 17-30172-tnw   Doc   Filed 07/15/19 Entered 07/15/19 14:20:18   Desc Main
                           Document     Page 1 of 6
Case 17-30172-tnw   Doc   Filed 07/15/19 Entered 07/15/19 14:20:18   Desc Main
                           Document     Page 2 of 6
Case 17-30172-tnw   Doc   Filed 07/15/19 Entered 07/15/19 14:20:18   Desc Main
                           Document     Page 3 of 6
Case 17-30172-tnw   Doc   Filed 07/15/19 Entered 07/15/19 14:20:18   Desc Main
                           Document     Page 4 of 6
Case 17-30172-tnw   Doc   Filed 07/15/19 Entered 07/15/19 14:20:18   Desc Main
                           Document     Page 5 of 6
Case 17-30172-tnw   Doc   Filed 07/15/19 Entered 07/15/19 14:20:18   Desc Main
                           Document     Page 6 of 6
